DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dusane (US 20170101054 A1).
Claim 1. Dusane teaches an information management apparatus (Fig 1 e.g. server 16) capable of communicating with plurality of vehicles (vehicles 12), the apparatus comprising:
a receiving unit for receiving information indicating an occurrence of a failure in one vehicle of the plurality of vehicles, from the one vehicle
([0017] In some examples, where one of the vehicles 12 is in need of assistance (e.g., impact, accident, mechanical/electrical failure, medical emergency, etc.) an assistance request may be wirelessly broadcast to other vehicles within the vicinity of the vehicle in need of assistance. If wireless communication between the vehicle in need of assistance and the remote servers 16 is disrupted, then the vehicle in need of assistance may broadcast an assistance request via the ; and
a transmission unit for transmitting information based on the failure to the other vehicles of the plurality of vehicles
([0017] The remote servers 16 may then send an assistance request to one or more of the vehicles 12 within a threshold distance of the vehicle in need of assistance and/or may notify one or more of medical services (e.g., ambulances), tow services, public safety services, etc., depending on the type of emergency of the vehicle in need of assistance.).

Claim 2. Dusane teaches the information management apparatus according to claim 1, further comprising a registration unit for registering vehicles traveling in a predetermined region as the plurality of vehicles, wherein the receiving unit receives the information indicating the occurrence of the failure in the one vehicle in the predetermined region, and the transmission unit transmits the information based on the failure to the other vehicles in the predetermined region
([0035] [0057] A navigation subsystem 211 of in-vehicle computing system 200 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 210), route guidance, traffic information, point-of-
[0133]).

Claim 4. Dusane teaches the information management apparatus according to claim 2, wherein the receiving unit further receives, from the plurality of vehicles, position information indicating a position of the corresponding vehicle in the predetermined region, and the transmission unit transmits the information based on the failure to the other vehicles that are located in a predetermined distance from the one vehicle when the failure occurs, of the plurality of vehicles ([0075] The assistance request may include the geographical coordinates or location of the vehicle broadcasting the assistance request, so that nearby vehicles may assist the vehicle. [0102] Method 400 may then continue from 430 to 434 which comprises determining if the assisting vehicle has arrived at the location of the transmitting vehicle. The assisting vehicle may transmit its geographical location to the transmitting vehicle once it has confirmed that it is providing assistance to the transmitting vehicle.).

Claim 5. Dusane teaches the information management apparatus according to claim 2, wherein the information received by the receiving unit from the one vehicle when the failure occurs includes failure occurrence position information indicating a position of the one vehicle in the predetermined region (0075] The assistance request may include the geographical coordinates or location of the vehicle broadcasting the assistance request, so that nearby vehicles may assist the vehicle.).
([0057] A navigation subsystem 211 of in-vehicle computing system 200 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 210), route guidance, traffic information, point-of-interest (POI) identification, and/or provide other navigational services for the driver.
[0097] The confirmation of assistance may be an electronic message in the form of voice, text, video, etc., specifying that the assisting vehicle is en route to the vehicle requesting assistance. In some examples, the confirmation of assistance may include one or more of a distance between the transmitting vehicle and the assisting vehicle and/or an arrival time of the assisting vehicle. The distance between the transmitting vehicle and the assisting vehicle and/or the arrival time of the assisting vehicle at the geographic location of the transmitting vehicle may be determined based on outputs from the navigation module.).

Claim 7. Dusane teaches the information management apparatus according to claim 2, wherein the receiving unit further receives, from the one vehicle, driving operation history information indicating history of a driving operation of the one vehicle that has led to the occurrence of the failure ([0120]).



Claim 9. Dusane teaches the information management apparatus according to claim 7, wherein the information received by the receiving unit from the one vehicle when the failure occurs includes failure occurrence position information indicating a position of the one vehicle in the predetermined region ([0120] e.g. mechanical failure), and the transmission unit transmits, as the information based on the failure, information for restricting execution of some driving operations based on the driving operation history information at the position indicated by the failure occurrence position information and in a surrounding area, to the other vehicles ([0120]).

Claim 10. Dusane teaches the information management apparatus according to claim 7, wherein the transmission unit further transmits, as the information based on the failure, information for restricting execution of some driving operations based on the driving operation history information, to the one vehicle ([0120] e.g. mechanical failure) . 

Claim 13. Dusane teaches the information management apparatus according to claim 2, wherein the receiving unit further receives, from the one vehicle, information indicating motion characteristics of the one vehicle at the time of the occurrence of the failure ([0057] [0075]).

Claim 14. Dusane teaches a vehicle capable of communicating with other vehicles, the vehicle comprising: 

(0052] The in-vehicle computing system 200 may be configured to detect the occurrence of an accident, impact, or mechanical failure of the vehicle 201 based on input received from the various sensors of vehicle 201. Further, in some examples, a vehicle user, may be able to signal that an impact, accident, mechanical failure, etc., has occurred via user inputs such as buttons, touch screen, etc., of user interface 218.); and
a communication unit for transmitting information based on a result of detection by the detection unit to the other vehicles 
(([0017] In some examples, where one of the vehicles 12 is in need of assistance (e.g., impact, accident, mechanical/electrical failure, medical emergency, etc.) an assistance request may be wirelessly broadcast to other vehicles within the vicinity of the vehicle in need of assistance.).

Claim 16. Dusane teaches the vehicle according to claim 14, wherein the detection unit performs the detection based on an impact applied to a vehicle body ([0052] The in-vehicle computing system 200 may be configured to detect the occurrence of an accident, impact, or mechanical failure of the vehicle 201 based on input received from the various sensors of vehicle 201.).





an operation unit for accepting a driving operation from a user, wherein if a movement of the vehicle exceeds an allowable range for an operation amount that is input to the operation unit, the detection unit assumes that the failure occurs and performs the detection ([0026] [0063]).

Claim 18. Dusane teaches the vehicle according to claim 14, further comprising
a notification unit for notifying a user that some driving operations are not recommended, based on information received by the communication unit from the other vehicles ([0072] Notifications and other messages (e.g., received messages), as well as navigational assistance, may be displayed to the user on a display of the user interface. User preferences/information and/or responses to presented messages may be performed via user input to the user interface.).

Claim 19. Dusane teaches a method for managing information by communicating with a plurality of vehicles, the method comprising:
a receiving step of receiving information indicating an occurrence of a failure in one vehicle of the plurality of vehicles, from the one vehicle ([0017] In some examples, where one of the vehicles 12 is in need of assistance (e.g., impact, accident, mechanical/electrical failure, medical emergency, etc.) an assistance request may be wirelessly broadcast to other vehicles within the vicinity of the vehicle in need of assistance. If wireless communication between the vehicle in need of assistance and the remote servers 16 is disrupted, then the vehicle in need of assistance may broadcast an assistance request via the telematics unit 30. However, in other examples, where wireless communication is established between : and
a transmission step of transmitting information based on the failure to the other vehicles of the plurality of vehicles ([0017] The remote servers 16 may then send an assistance request to one or more of the vehicles 12 within a threshold distance of the vehicle in need of assistance and/or may notify one or more of medical services (e.g., ambulances), tow services, public safety services, etc., depending on the type of emergency of the vehicle in need of assistance.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dusane in view of Anderson (US 20140257911 A1).
Claim 3. Dusane teaches the information management apparatus according to claim 2, and further discloses the use of vehicles but does not specifically disclose wherein the vehicles registered by the registration unit are work machines each including a working unit, and the predetermined region is a work region for the work machines. 
However, Anderson teaches the process of wherein the vehicles registered by the registration unit are work machines each including a working unit, and the predetermined region is a work region for the work machines ([0026][0042]). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use work machines as taught by Anderson within the system of Dusane for the purpose of enhancing the system to incorporate the tracking and status of vehicles in an industrial environment.

Claim 11. Dusane teaches the information management apparatus according to claim 3, and further discloses the receiving unit receives, from the one vehicle, failure occurrence position information indicating a position of the one vehicle at the time of the occurrence of the failure, and driving operation history information indicating history of a driving operation of the one vehicles that 0075] The assistance request may include the geographical coordinates or location of the vehicle broadcasting the assistance request, so that nearby vehicles may assist the vehicle. [0102] Method 400 may then continue from 430 to 434 which comprises determining if the assisting vehicle has arrived at the location of the transmitting vehicle. The assisting vehicle may transmit its geographical location to the transmitting vehicle once it has confirmed that it is providing assistance to the transmitting vehicle.) but does not specifically disclose wherein when the plurality of vehicles are a plurality of work machines,  the one vehicle is one work machine, and the other vehicles are the other work machines.
However, Anderson teaches wherein when the plurality of vehicles are a plurality of work machines,  the one vehicle is one work machine, and the other vehicles are the other work machines ([0026][0042]). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use work machines as taught by Anderson within the system of Dusane for the purpose of enhancing the system to incorporate the tracking and status of vehicles in an industrial environment.

Claim 12. Dusane and Anderson teach the information management apparatus according to claim 11, wherein the receiving unit further receives, from the one work machine, workload information indicating a workload of the one work machine at the time of the occurrence of the failure, and the transmission unit transmits, the information based on the failure, information for restricting execution 

Claim 15. Dusane teaches the vehicle according to claim 14, and further discloses the use of vehicles but does not specifically disclose wherein the vehicle is a work machine that performs work in a predetermined work region, and the communication unit is configured to communicate with other work machines that perform work together in the predetermined work region.
However, Anderson teaches the process a work machine that performs work in a predetermined work region, and the communication unit is configured to communicate with other work machines that perform work together in the predetermined work region ([0026] [0042] [0024]). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use work machines as taught by Anderson within the system of Dusane for the purpose of enhancing the system to incorporate the tracking and status of vehicles in an industrial environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689